Citation Nr: 1731537	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-27 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine L1 compression fracture with residuals to include facet arthropathy L5-S1 and sacroiliac degenerative joint disease (claimed as a back condition) to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to January 1976 and from December 1987 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a lumbar spine disability.


FINDING OF FACT

The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has a lumbar spine L1 compression fracture as a result of a service-connected knee disability.


CONCLUSION OF LAW

Criteria for service connection for a lumbar spine disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  Additionally, the Veteran was afforded the opportunity to present testimony at a video conference hearing before the undersigned Veterans Law Judge.

A June 2015 report of general information indicates the Veteran will receive Social Security Disability payments as of September 2015.  However, there is no indication in the evidence of record that these payments are related to the Veteran's current lumbar spine disability and no indication that such records would provide relevant information to the current claim of service connection.  

The duty to assist also includes providing an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded a VA examination in connection with his claim.  Upon review of the evidence, the Board finds that the examination reports indicate that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Barr, 21 Vet. App. 303 (2007).  Neither the Veteran, nor his representative objected to the adequacy of the December 2016 examination. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection

The Veteran is currently service connected, in pertinent part, for degenerative joint disease of the left knee.  The Veteran asserts that in 2008 his service-connected left knee gave out and caused him to fall and injure his back.  In October 2010, the Veteran filed a claim for secondary service connection for his back disability. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection can also be established on a secondary basis where the record shows (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability. 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998). 

As an initial matter, the Board acknowledges that the Veteran has a current lumbar spine disability, the first element of direct and secondary service connection.  However, the Veteran's in-service treatment records are silent for any complaints of back pain or treatment, and therefore direct service connection is not an available avenue to award benefits.  The Veteran is however, service-connected, in pertinent part, for left knee degenerative joint disease, the second element of secondary service connection.  Therefore, the remaining determination is whether there is a medical nexus between the Veteran's current lumbar spine disability and the service-connected knee disability, which would establish secondary service connection as an avenue to award benefits.

In September 2006, VA treatment records note a  history of "back surgery/pain chronic low back pain."  Upon physical examination, the Veteran was noted to have positive loss of lumbar lordosis and an antalgic gait. 

In May 2008, treatment records indicate the Veteran had a nursing telephone encounter and reported a "fall while going down ramp, landing on 'butt'.  Indicates severe LBP when standing denies other sx."  The Veteran was advised to seek treatment at the emergency room.  An emergency department triage note indicated the Veteran reported a history of chronic back pain, but that the current pain was worse than his usual back pain.  The Veteran was complaining of sharp pain in his lower back with radiation down his left leg along with left arm numbness since "slipping on ramp and falling 3 feet landing on buttocks."  The Veteran received x-rays of the lumbosacral spine due to "s/p fall on buttock, pain to L. knee."  The impression was a mild compression fracture L1 vertebral body of indeterminate age.  

A June 2008 administrative note was sent to inform the Veteran of abnormal x-ray results.  The note states "L1 area of the spine compression of the vertebra bone of unknown age possibly from an earlier fall I can't be entirely certain it is not from your more recent fall but the location of the pain does not match the abnormality on
x-ray."  Additionally, the writer offered to conduct a bone scan which would demonstrate a "hot" spot if the bone was still in the process of mending.  

In July 2008, the Veteran received an MRI of his back with a clinical history of low back pain greater than three weeks.  The impression, in pertinent part, was subacute compression fracture of L1, with slight posterior convexity of the vertebral body, without significant spinal canal or foraminal stenosis.

In August 2008, test results indicate the Veteran had a bone scan and an MRI.  Findings indicated a healing compression fracture of L1, with a prediction for significantly decreased pain, if any, at that time and continued decrease over the next 1-2 months.  Findings also showed that the Veteran's longstanding back pain, which may have "acted up" when he fell and may have caused overlying muscle spasms, was associated with the L4/5 level and indicated, "a diffuse disc bulge in conjunction with bony parts of the spine- arthritis and mild ligament swelling results in minimal spinal canal and both sides' nerve exit holes narrowing."  At L5/S1 level, "bony parts of the spine- arthritis and mild both sides' nerve exit holes narrowing." 

A December 2009 treatment note from Dr. Hodges, the Veteran's primary care physician, indicates the Veteran L1 compression fracture had worsened since the prior year.  Additional treatment from that time indicates the Veteran had negative straight leg raises, no radicular leg pain, and normal deep tendon reflexes bilaterally.   X-rays from this time indicated increased compression of the L1 vertebral body.

A February 2010 MRI indicates the Veteran's chronic edema experienced in 2008 had resolved.  The impression was "stable, chronic, benign appearing L1 compression fracture without canal stenosis" and "moderate canal stenosis at L4-L5."  During this period, the Veteran received an L1 vetebroplasty.  Throughout 2010 and into 2011, the Veteran sought pain management and chiropractic adjustment through physical therapy to address his symptoms of pain.

The Veteran was afforded a VA examination in January 2011.  Upon physical examination, the Veteran demonstrated an antalgic gait favoring the right lower extremity.  He was slow to walk and used a cane.  There was "no real focal tenderness, spasm or weakness."  Upon examination, the Veteran demonstrated limited range of motion (ROM) with and without pain.  The examiner noted a mildly kyphotic posture without limitation on standing or walking except for the slow gait pattern.  The examiner reviewed a February 2010 MRI and noted evidence of an L1 compression fracture that was stable in appearance, moderate canal stenosis at L4-L5, facet arthropathy at L5-S1, and some SI (sacroiliac) degenerative joint disease.  The examiner reviewed additional treatment records and medical testing and conclude that he could not resolve the issue of whether the Veteran's present spine condition was due to his service-connected left knee condition without resorting to mere speculation as there was no objective medical evidence to provide either correlation or causation.

Based on a review of the Veteran's treatment records and medical testing, a December 2011 VA medical opinion provided a diagnosis of L1 compression fracture with lumbosacral degenerative joint disease.  The examiner stated that "it would be resorting to mere speculation to opine whether [the] Veteran's back condition is a result of or is due to the Veteran's degenerative arthritis of the left knee."  The examiner noted that while May 2008 emergency room treatment records indicated a fall and a compression fracture, they also indicated a history of back and joint pain, which "suggests there was already LBP at the time of the fall."  Additionally, the examiner noted the reason for the fall was not given in the emergency room notes, or in subsequent notes.  Moreover, the examiner specifically observes that "notes were silent that the Veteran fell because of his left knee, silent that the Veteran claimed it was because of his left knee which logically one would think would have been mentioned if that was the case."  Additionally, the examiner notes that there could have been any multiple number of causes for the fall, such as tripping, inattention, missing a step, etc.... and determining what caused the fall would be speculative.  The examiner further noted that there was no mention of any left knee complaints or treatment changes after the fall for about one year, which one would expect if the reason for the fall was due to the left knee.  In addition, the examiner found that the testing of record showed other changes in the lumbar spine, arthritis, stenosis, and disc bulging, which are not due to the fall, but primarily age related compounded by occupational and daily stress.  A June 2008 administrative note was quoted for its indication that the medical provider could not be entirely certain that the compression fracture was from the Veteran's recent fall as the location of the Veteran's pain did not match the abnormality [the compression fracture] found on x-ray.  Finally, the examiner noted that the Veteran did not receive a benefit from vertebroplasty treatment for the compression fracture, which suggest that the cause of his back pain may not be entirely from the compression fracture, but from other changes seen on imaging that are not caused by the left knee condition as there is no medical research support for such a cause and effect connection.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that a VA medical examination or VA opinion is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resorting to speculation. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court of Appeals for Veterans Claims did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  In this case, the July 2011 examiner was clearly familiar with the medical evidence of record.  However, the examiner explained that he could not issue an opinion because objective medical records related to the Veteran's lay statements about the fall and his knee giving out were not available, which made it impossible to determine whether the symptoms the Veteran was currently experiencing were connected to his service-connected knee disability.  Similarly, the December 2011 examiner was clearly familiar with the medical evidence of record, and explained in considerable detail that he could not issue an opinion because there was no objective indication in the record to support the Veteran's lay statements about the fall.  Additionally, the December 2011 examiner, noted that the cause of the Veteran's back pain may not be entirely related to the L1 facture.  

The Board finds the July 2011 VA examination and accompanying observations, as well as the December 2011 VA examiner observations highly probative and affords them the greatest weight.  These examiner's observations were offered based on a review of the available medical records and consideration of the Veteran's assertions.  Additionally, the examiners provided specific reasons supporting the inability to offer an opinion without resorting to speculation. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008).  

A September 20011 private physician opinion from Dr. Hodges stated that in May 2008 the Veteran presented to the emergency room after falling three feet onto his buttocks and subsequently developing low back pain.  Dr. Hodges went on to note that during a recent office visit, the Veteran stated that he fell in 2008 because his knee gave out, but she was not able to substantiate the recent statements with anything in the emergency room report.  Dr. Hodges noted that evaluation "indicated an L1 compression fracture, felt to be acute due to the positive bone scan" and "degenerative arthritis, degenerative disc changes, and facet arthritis" noted on MRI.  Dr. Hodges opined that the Veteran's "L1 compression fracture and soft tissue trauma from the fall were 50% chance or more related to the left knee as [the Veteran] presents the history."  Dr. Hodges further notes that the fall would not have caused the arthritic changes mentioned.

An April 2014 private physician statement from Dr. Hodges again opined that it is "at least as likely as not caused by or a result of (50/50 probability) L1 compression fx related to knee pathology as knee caused him to fall (May 2008)."  However, other back pathology was not found to be related to the knee pathology.  This opinion was noted to be given upon a review of the Veteran's treatment records since separation from service.  

A March 2015 private opinion from Dr. Martinez, the Veteran's orthopedic surgeon, indicated that the Veteran has shown evidence of degenerative joint disease in his left knee since 2001 and that "it is possible pt's L knee fail[ed] and cause[d] his injury to L fracture (lumbar spine)."  Dr. Martinez also indicated that braces for the Veteran's knees were ordered by Dr. L. Cohen in July 2001.  This opinion was noted to be given upon a review of the Veteran's treatment records since separation from service.  

An April 2015 private opinion from Dr. Menold stated the Veteran was currently diagnosed with "multilevel lumbar disc disease with nerve root related pain, likely from disc (annular tears) and joint (facet disease) as seen on MRI.  Dr. Menold opined that the Veteran's current disability was "at least as likely as not caused by or a result of (50/50% probability)" and that "there is documented in Veteran's statement a fall while in military of > 3 feet on hard surface landing on butt (with axial spine impact force) and other falls.  And knee problem that has nexus statement."  Dr. Menold noted that "long-term clinical wisdom that altered gait from knee injury can cause strains of lumbar producing pain.  Clinical experience of relatively few persons of such relative youth have degree of objective MRI and physical exam findings without having had severe lifting injury or heavy impact or whiplash injury.  He had impact.  There is a phenomenon called post-traumatic arthritis which I would think applies to his facet disease."  This opinion was noted to be given upon a review of the Veteran's ambulatory care pain clinic treatment since October 2011, Dr. Hodges September 2011 treatment note, and the Veteran's August 2011 statement in support of the claim.  

Upon review of the record, the Board affords the opinions of  Dr. Hodges great probative weight.  These opinions were offered based on direct knowledge of the Veteran's medical history, review of the Veteran's treatment records since the relevant 2008 fall incident, and consideration of the Veteran's assertions.  Additionally, the opinions provide specific conclusions and precise reasons for the statements. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In the September 2011 opinion, Dr. Hodges specifically noted that the Veteran's statements about his knee giving out, causing him to fall and the attendant L1 compression fracture could not be substantiated in the contemporaneous medical records at the time of treatment and that her opinion about the causal relationship was related to the Veteran's presentation of the medical history.  Additionally, in both the September 2011 and April 2014 opinions, Dr. Hodges was careful to point out that the fall did not cause the degenerative arthritis, degenerative disc changes, or facet arthritis in the Veteran's back and such changes are not related to the service-connected knee disability based on MRI and x-ray testing as well as knowledge of the Veteran's medical history.  Moreover, Dr. Hodges opinions are based on, and consistent with, the other medical evidence of record.  Further, Dr. Hodges observations and findings are consistent with the VA examiners' observations.  Both examiner's agreed there was no objective medical evidence to provide correlation to the Veteran's assertions regarding his knee giving out and the fall.  Additionally, the December 2011 examiner specifically observed that the treatment records suggest that the cause of his back pain may not be entirely from the compression fracture, but from previous injury, and other changes seen on imaging, i.e., arthritis, stenosis, and disc bulging.    

In contrast, Dr. Menold's April 2015 opinion is based on treatment since 2011 and shows no indication that prior treatment records were considered.  The opinion does not provide a rationale that addresses whether the veteran's service-connected knee disability caused the Veteran to fall and the current lumbar spine disability, which is the nexus opinion necessary to award secondary service connection; rather Dr. Menold's opinion addresses whether the Veteran's lumbar pain is the result of the fall.  Notably, Dr. Menold's opinion does include rationale that states an altered gait from a knee injury can cause lumbar strain and thus produce pain, and that the veteran's facet disease may be post-traumatic arthritis.  However, Dr. Hodges indicated on two occasions that the Veteran's disc disease and arthritic changes are not associated with his L1 compression fracture, his fall, or his service-connected knee disability.  Similarly, in the March 2015 opinion, Dr. Martinez marked "as most likely caused by or a result of (51% probability or better)," but gave a more equivocal statement regarding the causal relationship and provide no rationale for the opinion.  Dr. Martinez's opinion did allude to support for the Veteran's assertion (that his knee gave out thus causing his fall) with a notation about Dr. Cohen ordering knee braces in 2001.

With regard to the nexus element between the Veteran's current lumbar spine disability and his service-connected knee disability, the Veteran submitted two statements from friends who witnessed the 2008 fall.  An August 2011 statement from S.L indicates she was with the Veteran at the time of his May 2008 fall. In pertinent part, S.L stated she was beside a trailer helping to load plants when she "saw him turn yell grabbing his LT knee.  He then stumbled off the trailer.  He laid on the ground.  He said everything looks white...He said he was turning to keep from passing out."  S.L. noted that the Veteran expressed a desire to go home and feeling sick.   An August 2011 statement from L.H. indicates that, in pertinent part, the Veteran was loading pots and plants on to a trailer when she witnessed him "grab his left knee he was yelling then fell from the trailer...he was lying on the ground." L.H. indicated that as the night went on the Veteran experienced increasing back pain the point where he was unable to move.

The Veteran reports that since his fall in 2008, he experiences constant low back pain, more than previously experienced, limited ROM, and an inability to lift more than 20 pounds and execute sudden movements.  In a December 2010 correspondence, the Veteran stated that his "left knee caused a fall that probably made a pre-condition worse."  At his August 2016 Board hearing the Veteran testified that in 2008 he was sitting, had a hoe in his hand, and was moving things around.  He got up to get down off the trailer and his knee went out.  The Veteran indicated that when his knee gives out, "sometimes when you turn just right sideways, it's a stabbing pain, it feels like an ice pick sticking in your head."  The Veteran went on to state that "it comes and goes, but as a result of that you're going to fall unless there is something to grab hold of."  After his knee went out, the Veteran rolled onto the ground and fell on his buttocks area.  The Veteran also testified that since the fall he has had problems in the area of the compression fracture, but prior to the fall he had pain up the middle of his back.  

The Board acknowledges the Veteran has symptoms of back pain, limited ROM, and difficulty walking requiring the use of a cane.  The Board notes that he is competent to report such observable symptomatology. See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's complaints of post-service symptoms were considered and afforded great weight.  The issue of causation, however, is a medical determination outside the realm of common knowledge of a lay person. Jandreau, 492 F. 3d 1372.  

The Board finds the Veteran has credibly reported symptoms and treatment related to his back disability.  Additionally, the Board has considered whether the Veteran has presented evidence establishing the nexus element for secondary service connection.  While the objective medical evidence fails demonstrates that a causal relationship exists with regard to the Veteran's service-connected knee disability and his current lumbar spine disability, competent and credible lay evidence supports the premise of the Veteran's assertions that he experienced left knee pain shortly before falling and injuring his back in 2008.  Further, there are medical documents that allude to supporting the Veteran's assertions about his knee giving out.  Specifically, Dr. Martinez's note about braces for the Veteran in 2001, and the May 2008 x-rays indicating the reason for such as a fall on buttock and pain to the left knee.  Additionally, several medical opinions indicate that presuming the Veteran's assertions about his knee giving out are true, that there is a nexus between his knee disability and his L1 compression fracture, but not the degenerative arthritis, degenerative disc changes, and facet arthritis.  Specifically his primary care physician and the December 2011 VA examiner have credibly reported that the Veteran's degenerative and arthritic changes are not associated with his L1 compression fracture. 

The weight of the evidence is against a finding that a medical nexus exists between the Veteran's degenerative arthritis, degenerative disc changes, and facet arthritis and his service-connected knee disability.  However, the weight of the evidence supports a finding that a medical nexus exists between the Veteran's L1 compression fracture and his service-connected knee disability.  

In cases such as these, the law requires VA to exclude from compensation the effects of a non-service connected disability where feasible. See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  However, in Mittleider, the Court held that regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected disability versus some other diagnosed disability, VA must consider all symptoms in the adjudication of the claim.


ORDER

Entitlement to service connection for facet arthropathy L5-S1 and sacroiliac degenerative joint disease (claimed as a back condition) to include as secondary to a service-connected left knee disability is denied.  

Entitlement to service connection for lumbar spine L1 compression fracture and residuals as secondary to a service-connected left knee disability is granted, to the extent this disability can be separated from the Veteran's pre-existing degenerative arthritis, degenerative disc changes, and facet arthritis.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


